ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on April 14, 2022 has been entered.

Acknowledgments
In the reply, filed on April 14, 2022, Applicant amended claims 16, 21, 22, 24, and 26-30.
Applicant cancelled claims 18-20 and 25.
Applicant added new claims 31-35.
In the final rejection of July 26, 2021, Examiner objected to the Abstract. Applicant amended the Abstract. Objection is withdrawn.
Examiner objected to claims 16, 18-22, 25, and 27-30. Applicant amended claims 16, 21, 22, and 27-30, and cancelled claims 18-20 and 25; however, Applicant did not address all of the objections. Examiner is making changes by Examiner’s  Amendment below.
Examiner rejected claims 20, 22, 23-25, and 27-29 under 35 U.S.C. 112(b). Applicant cancelled claims 20 and 25, and amended claims 22-24 and 27-29. Rejection is withdrawn.
Examiner provisionally rejected claims 16-30 on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 17/115,626 (reference application). Applicant amended claim 16. Rejection is withdrawn.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel Chambers on May 19, 2022.
The application has been amended as follows: 

Claim 16 (Currently Amended) A vascular access assembly, comprising: 
a. a needlefree connector that comprises a vascular access port that comprises a valve region that comprises a valve surface, exterior threads, and a collar disposed below the exterior threads; and 
b. a single use cap removably attached to the valve region of the vascular access port, the cap being configured to (i) be snap fit to the collar of the valve region without threading onto the exterior threads and (ii) be destroyed upon removal so as to prevent reuse of the cap, the cap comprising: 
	i. a cap body comprised of a plastic, wherein the cap body comprises a sidewall integrated with a closed end wall, wherein the sidewall and the closed end wall form a cavity, wherein the sidewall and the closed end wall are configured to cover the valve surface, the exterior threads, and the collar of the valve region of the vascular access port upon snap fitting the cap to the collar; -2-USSN 17/180,661CSM-0200-CT 
	ii. an opening defined by a first edge of the sidewall and opposite the closed end wall, wherein the opening is sized to allow the cap to be placed over the valve region such that at least the valve surface, the exterior threads, and the collar of the valve region are disposed inside the cavity when the cap is removably attached via [[a]] the snap fit to the valve region; 
	iii. a circumferential channel formed into an interior surface of the sidewall of the cap, wherein the channel is configured to matingly snap fit to the collar on the valve region so as to allow the cap to be retained on the vascular access port; 
	iv. at least one separating region in the cap body configured to allow the sidewall to be separated so as to allow the cap to be removed from the valve region of the vascular access port to which the cap has been attached and to prevent functional reattachment of the cap to the same valve region or a valve region of a vascular access port of a different needlefree connector; and 
	v. a pull tab connected to a portion of the sidewall proximate to the first edge of the sidewall and the at least one separating region, wherein the pull tab is configured for grasping by a user, and [[and,]] when pulled, to cause the sidewall to separate in at least a portion of the at least one separating region so as to allow the user to then remove the cap from the valve region of the vascular access port to which the cap is removably attached.
Claim 25 (Cancelled)
Claim 26 (Currently Amended) The assembly according to claim 16 wherein the needlefree connector is selected from the group consisting of a Y-site that comprises a needlefree connector portion that includes [[a]] the vascular access port and a T-site that comprises a needlefree connector portion that includes [[a]] the vascular access port.
Claim 27 (Currently Amended) The assembly according to claim 16 wherein the needlefree connector is (i) a packaged needlefree connector or (ii) a packaged vascular access connector that comprises [[a]] the vascular access port wherein the vascular access connector is included in an IV set, a primary IV administration set, a secondary IV administration set, or an IV extension set.
Claim 29 (Currently Amended) A method of capping, covering, or protecting [[a]] the vascular access port of [[a]] the needlefree connector, comprising using the assembly according to claim 16 to protect the vascular access port to be capped, covered, or protected, thereby capping, covering, or protecting the vascular access port of the needlefree connector.
Claim 30 (Currently Amended) A method of uncapping, uncovering, or de-protecting [[a]] the vascular access port of [[a]] the needlefree connector included in [[an]] the assembly according to claim 16, comprising using the pull tab to tear a seam in the sidewall of the cap and removing the cap to thereby uncap, uncover, or de-protect the vascular access port of the needlefree connector.
Claim 33 (Currently Amended) The assembly according to claim 31 wherein the continuing antimicrobial action is provided by a liquid disinfectant.  
Claim 35 (Currently Amended) A method of cleaning [[a]] the vascular access port of [[a]] the needlefree connector that is included in [[an]] the assembly according to claim 31, the method comprising rotating the cap in relation to the vascular access port, thereby cleaning the vascular access port.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In regards to independent claim 16, the prior art of record does not disclose or render obvious before the effective filing date of the claimed invention the combination of a vascular access assembly, as claimed, specifically including a needlefree connector that comprises a vascular access port that comprises a valve region that comprises a valve surface, exterior threads, and a collar disposed below the exterior threads; and a single use cap removably attached to the valve region of the vascular access port, the cap being configured to (i) be snap fit to the collar of the valve region without threading onto the exterior threads and (ii) be destroyed upon removal so as to prevent reuse of the cap; wherein the sidewall and the closed end wall are configured to cover the valve surface, the exterior threads, and the collar of the valve region of the vascular access port upon snap fitting the cap to the collar; -2-USSN 17/180,661CSM-0200-CTwherein the opening is sized to allow the cap to be placed over the valve region such that at least the valve surface, the exterior threads, and the collar of the valve region are disposed inside the cavity when the cap is removably attached via the snap fit to the valve region; a circumferential channel formed into an interior surface of the sidewall of the cap, wherein the channel is configured to matingly snap fit to the collar on the valve region so as to allow the cap to be retained on the vascular access port; at least one separating region in the cap body configured to allow the sidewall to be separated so as to allow the cap to be removed from the valve region of the vascular access port to which the cap has been attached and to prevent functional reattachment of the cap to the same valve region or a valve region of a vascular access port of a different needlefree connector; and a pull tab connected to a portion of the sidewall proximate to the first edge of the sidewall and the at least one separating region, wherein the pull tab is configured for grasping by a user, and when pulled, to cause the sidewall to separate in at least a portion of the at least one separating region so as to allow the user to then remove the cap from the valve region of the vascular access port to which the cap is removably attached.
Nakamura et al (US 5,104,379) teaches a vascular access assembly (Figures 10-11 having valve 8 of such a type as shown in the first embodiment of the present invention (Figure 1-5)) (column 5, lines 56-64), comprising: a needlefree connector (body 22) that comprises a vascular access port (mount piece 24) that comprises a region that comprises a collar (flange 13); a single use cap (valve 8) removably attached to the region of the vascular access port, the cap being configured to (i) be snap fit to the collar of the region (Figure 11) and (ii) be destroyed upon removal so as to prevent reuse of the cap (column 5, lines 28-32), wherein the cap body (valve 8) comprises a sidewall (cylindrical valve section 16) and integrated with a closed end wall (closed film portion 9), wherein the sidewall and the closed end wall form a cavity (Figures 3 and 11), wherein the sidewall and the closed end wall are configured to cover the collar of the region of the vascular access port upon snap fitting the cap to the collar (Figure 11), an opening defined by a first edge of the sidewall and opposite the closed end wall (Figures 3 and 11), wherein the opening is sized to allow the cap to be placed over the region such that at least the collar of the region is disposed inside the cavity when the cap is removably attached via snap fit to the region, a circumferential channel (annular groove 14) formed into an interior surface of the sidewall of the cap, wherein the channel is configured to matingly snap fit to the collar on the region so as to allow the cap to be retained on the vascular access port (Figure 11), at least one separating region (region of body 16 between grooves 18,18) in the cap body configured to allow the sidewall to be separated so as to allow the cap to be removed from the region of the vascular access port to which the cap has been attached and to prevent functional reattachment of the cap to the same region or a region of a vascular access port of a different needlefree connector (Figure 5), and a pull tab (tab 15) connected to a portion of the sidewall proximate to the first edge of the sidewall and the at least one separating region (Figure 2), wherein the pull tab is configured for grasping by a user, and when pulled, to cause the sidewall to separate in at least a portion of the at least one separating region so as to allow the user to then remove the cap from the region of the vascular access port to which the cap is removably attached (Figure 5). However, Nakamura et al does not teach that the region is “a valve region comprising a valve surface, exterior threads, and the collar, wherein the collar is disposed below the exterior threads”, wherein the cap would be configured to be (i) snap fit to the collar of the “valve” region “without threading onto the exterior threads”, wherein the sidewall and the closed end wall would be configured to cover “the valve surface, the exterior threads, and the collar of the valve region” of the vascular access port upon snap fitting the cap to the collar, wherein the opening is sized to allow the cap to be placed over the “valve” region such that at least “the valve surface, the exterior threads, and the collar of the valve region” are disposed inside the cavity when the cap is removably attached via the snap fit to the “valve” region, wherein the channel is configured to matingly snap fit to the collar on the “valve” region so as to allow the cap to be retained on the vascular access port, the at least one separating region in the cap body configured to allow the sidewall to be separated so as to allow the cap to be removed from the “valve” region of the vascular access port to which the cap has been attached and to prevent functional reattachment of the cap to the same “valve” region or a “valve” region of a vascular access port of a different needlefree connector, and when the pull tab is pulled, to cause the sidewall to separate in at least a portion of the at least one separating region so as to allow the user to then remove the cap from the “valve” region of the vascular access port to which the cap is removably attached.
Korogi et al (US 9,895,526) teaches a vascular access assembly (Figures 6-7), comprising: a needlefree connector that comprises a vascular access port (fluid connector housing 50D) that comprises a valve region that comprises a valve surface (access site 208)(column 5, lines 54-56), exterior threads (shown in Figure 6 between access site 208 and engaging elements 116), and a collar (engaging elements 116) disposed below the exterior threads. However, Korogi et al does not provide a motivation to modify the region of the vascular access port, of the assembly of Nakamura et al, to be a valve region with a valve surface. And it is noted that the cap of Nakamura et al already is a valve 8, thus there would be no motivation to modify the region of the vascular access port, of the assembly of Nakamura et al, with an additional valve surface. Further, Korogi et al does not provide a motivation to modify the region of the vascular access port, of the assembly of Nakamura et al, with exterior threads.
Alternatively, Korogi et al teaches a vascular access assembly (Figures 6-7), comprising: a needlefree connector that comprises a vascular access port (fluid connector housing 50D) that comprises a valve region that comprises a valve surface (access site 208)(column 5, lines 54-56), exterior threads (shown in Figure 6 between access site 208 and engaging elements 116), and a collar (engaging elements 116) disposed below the exterior threads; a single use cap (cover member 112) removably attached to the valve region of the vascular access port, the cap being configured to (i) be snap fit to the collar of the valve region without threading onto the exterior threads (column 16, lines 32-37), wherein the cap body (cover member 112) comprises a sidewall (cover member walls) integrated with a closed end wall (Figures 6-7), wherein the sidewall and the closed end wall form a cavity (Figure 7), wherein the sidewall and the closed end wall are configured to cover the valve surface, the exterior threads, and the collar of the valve region of the vascular access port upon snap fitting the cap to the collar (column 16, lines 23-27)-2-USSN 17/180,661CSM-0200-CT, an opening (Figures 6-7) defined by a first edge of the sidewall and opposite the closed end wall, wherein the opening is sized to allow the cap to be placed over the valve region such that at least the valve surface, the exterior threads, and the collar of the valve region are disposed inside the cavity when the cap is removably attached via the snap fit to the valve region (column 16, lines 23-27), at least one separating region (region of cover member walls between cutouts 115) in the cap body configured to allow the sidewall to be separated (column 16, lines 27-28). However, Korogi et al does not teach the cap being configured to (ii) be destroyed upon removal so as to prevent reuse of the cap, as Korogi et al teaches the opposite in that the cap is reusable after removal (column 16, lines 30-33). And Korogi et al does not teach a circumferential channel formed into an interior surface of the sidewall of the cap, wherein the channel is configured to matingly snap fit to the collar on the valve region so as to allow the cap to be retained on the vascular access port, as Korogi et al instead teaches undercuts 117 formed into an interior surface of the sidewall of the cap, wherein the undercuts 117 are configured to matingly snap fit to the collar on the valve region so as to allow the cap to be retained on the vascular access port (column 16, lines 35-37). And Korogi et al does not teach the at least one separating region in the cap body configured to allow the sidewall to be separated “so as to allow the cap to be removed from the valve region of the vascular access port to which the cap has been attached and to prevent functional reattachment of the cap to the same valve region or a valve region of a vascular access port of a different needlefree connector”, as Korogi et al instead teaches grooves 114 and corresponding attachments members 111 allow the cap to be removed from the valve region of the vascular access port to which the cap has been attached and allow functional reattachment of the cap to the same valve region (column 16, lines 28-33). And Korogi et al does not teach a pull tab connected to a portion of the sidewall proximate to the first edge of the sidewall and the at least one separating region.
 Nakamura et al teaches a vascular access assembly (Figures 10-11 having valve 8 of such a type as shown in the first embodiment of the present invention (Figure 1-5)) (column 5, lines 56-64), comprising: the cap (valve 8) being configured to (ii) be destroyed upon removal so as to prevent reuse of the cap (column 5, lines 28-32), and at least one separating region (region of body 16 between grooves 18,18) in the cap body (valve 8) configured to allow the sidewall (cylindrical valve section 16) to be separated so as to allow the cap to be removed from the region of the vascular access port (mount piece 24) to which the cap has been attached and to prevent functional reattachment of the cap to the same region or a region of a vascular access port of a different needlefree connector (Figure 5). However, as Korogi et al teaches that the cap is reusable after removal (column 16, lines 30-33), there would have been no motivation to modify the cap, of the assembly of Korogi et al, to be destroyed upon removal so as to prevent reuse of the cap or for functional reattachment of the cap to the same region being prevented, as such would defeat the purpose of Korogi et al of the cap being reusable.
Thus, independent claim 16 is allowed. Dependent claims 17, 21-24, and 26-35 are allowed by virtue of being dependent upon independent claim 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEFALI D PATEL/Primary Examiner, Art Unit 3783